NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
RICHARD A. BECKER,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAlRS,
Resp0nden,t. `
2012-3008 .
Petition for review of the Merit Systems Pr0tecti0n
Board in case no. NY4324110G71-I-1.
ON MOTION
ORDER
The Department of Veterans Affairs moves for a 30-
day extension of ti1ne, until January 20, 2012, to file its
informal response brief
Up0n consideration thereof
IT IS ORDERED THATZ

BECKER V. VA 2
The motion is granted
FOR THE COURT
 28  /s/ Jan Horbal__\;
Date J an H0rba1y
C1erk
ocr Richard A. Becker 1 '
Amanda L. Tantum, Esq. (Copy of Petitioner’s Brief
Enc1osed) ~
s2 1
FlLEq,
U.S. 00 F EALS FDR
THE‘lgEi|-Jé]RAT,GlRCU|T
DEC 2 8 2011
}AN HORBAL\'
CLUK